Citation Nr: 1816003	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-39 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder (now claimed as chronic obstructive pulmonary disorder (COPD)).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel

INTRODUCTION

The Veteran had active service from December 1960 to May 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2018 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A May 2007 Board decision denied the Veteran's claim of entitlement to service connection for a respiratory disorder and the Veteran did not thereafter request reconsideration or file a timely notice of appeal.  

2.  Evidence received since the May 2007 Board decision is either previously of record, cumulative or redundant of evidence already of record, or does not relate to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for a respiratory disorder (now claimed as COPD), and therefore, does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 2007 Board decision, which denied the claim of entitlement to service connection for a respiratory disorder, is final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100(a) (2017).  
2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a respiratory disorder (now claimed as COPD) has not been added to the record.  38 U.S.C. § 5108, 7104(b) (2012); 38 C.F.R. §§ 3.156(a), 20.1105 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal; the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  New and Material Evidence - Respiratory Disorder (COPD)  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7104(b) (2012).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108 (2012).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2017).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence has been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for a respiratory disorder (also claimed as a lung condition and shortness of breath) was previously denied in a May 2007 Board decision wherein the Board found that a respiratory disorder, claimed as shortness of breath, was not shown to be related to his active service, to include exposure to trichloroethylene (TCE).  Thereafter, the Veteran did not file a timely notice of appeal or request reconsideration; therefore, the May 2007 Board decision is final.  38 U.S.C. § 7104(b); 38 C.F.R. § 20.1100(a) (2017).  

Additionally, the Board finds that the Veteran's current claim of entitlement to service connection for COPD is essentially the same claim as the previous claim of entitlement to service connection for a respiratory or lung disorder.  Essentially, the Veteran continues to claim that he has a respiratory disability, previously claimed as shortness of breath and now diagnosed specifically as COPD, which was caused by the same in-service events - exposure to TCE.  Thus, new and material evidence must be presented to reopen the claim.  See Velez v. Shinseki, 23 Vet. App. 199 (2009); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  

Since the prior final May 2007 Board decision, evidence added to the record includes the Veteran's January 2018 hearing testimony, VA treatment records (including a January 2017 Respiratory Conditions Disability Benefits Questionnaire (DBQ)) documenting a history of dyspnea and a current diagnosis of COPD since September 2016, an October 2008 Internet news article arguing the case for presumptive disability for TCE-exposed veterans, a January 2018 Internet forum discussion of TCE effects, and a June 2009 Board decision for a different Veteran which granted a claim of entitlement to service connection for COPD.  

While the above-described evidence is new in that it was not of record at the time of the prior May 2007 Board decision, it does not constitute material evidence, as it does not establish that a current respiratory disability, now diagnosed as COPD, had its onset during active service or is otherwise related to active service, to include exposure to TCE.  38 C.F.R. § 3.156(a).  Specifically, the Veteran's lay statements in support of his claim are probative insofar as they report observable symptoms, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, to the extent that such statements assert a nexus between the Veteran's current COPD and his active service, to include exposure to TCE, they are of no probative value, as the Veteran does not possess the requisite medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, the Veteran had already alleged that his respiratory disability was related to TCE exposure.  While VA treatment records, including the January 2017 DBQ, document a current diagnosis of COPD, there is no competent evidence of a nexus between the Veteran's COPD and his active service, to include exposure to TCE.  There was already evidence of a current disability at the time of the May 2007 Board decision.  The June 2009 Board decision submitted by the Veteran in support of his claim that involves a different veteran has no precedential value in the instant case, as Board decisions are binding only on the specific case decided.  38 C.F.R. § 20.1303 (2017).  Additionally, in that case, that veteran had provided a positive medical opinion in connection with his claim for service connection for COPD, which the Board in that case determined put the evidence in equipoise.  The facts in that case differ from the facts in this case.  The Veteran has not proffered a positive medical opinion in connection with his claim.  Finally, the Internet articles submitted by the Veteran are general in nature and unrelated to the specific facts of his case; therefore, they are likewise of no probative value.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  

As such, the evidence submitted since the prior final May 2007 Board decision is new, but it is not material, as it does not relate to an unestablished fact necessary to substantiate the claim.  Given that the evidence submitted since the prior final May 2007 Board decision is not both new and material, reopening of the Veteran's claim of entitlement to service connection for a respiratory disorder, now claimed as COPD, is not warranted.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a respiratory disorder, now claimed as COPD.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


